Opinion by
Henderson, J.,
The defendant’s obligation was in writing and absolute on its face for the payment of the amount named therein. It contained a warrant of attorney for the confession of judgment for the indebtedness stated. It is alleged by the defendant that prior to the delivery of the note to the payee there was a parol agreement between them that the defendant was not to be bound for more than the amount at which the saloon property of Mrs. Snyder would be sold at the pending sheriff’s sale and the application to open the judgment is based on this antecedent parol agreement, the saloon property having been bought at the sheriff’s sale by Mr. Nestor for $1,550. In order to move the court to the action applied for it was necessary for the appellant to show by clear and satisfactory evidence that the parol agreement set up was entered into and that it was the inducement to execute the obligation which is the subject of the present controversy. The oral evidence in support of the application is that of the plaintiff and his wife who testify in substance in answer to very leading *489questions that Mr. Nestor agreed to buy in the property for the defendant at the sheriff’s sale at a price not to exceed $3,900 or $4,000 and that if it could be obtained for less than that amount the defendant was to pay what it actually sold for at sheriff’s sale. This evidence is directly and wholly contradicted by the payee whose testimony is strongly corroborated by that of Mr. Wanner and the cashier at the bank on which the defendánt’s check for the $2,400, payment was drawn. In addition to this testimony there is the written contract of the defendant for the purchase of the property for $3,900, a copy of which contract was delivered to the defendant at the time it was executed and which was in his possession from that time until the testimony was taken. In the face of such contradiction it cannot be held that there was an abuse of judicial discretion on the part of the court below in refusing to open the judgment. It not only does not clearly appear that the action of the court was erroneous but the weight of the evidence supports the contention of the appellee. The defendant understood there was uncertainty in regard to the transfer of the license to him after the sheriff’s sale and he provided that in that contingency the money paid by him should be, returned but no reference was made in the written agreement to the reduction of the amount of the purchase-money in the event that Nestor got the property at sheriff’s sale at less than the amount of the contract between him and the defendant. Considering the corroboration of the plaintiff by the documentary evidence and the circumstances of the case we do not find a sufficient reason for reversing the action of the Court of Common Pleas.
The order is affirmed.